Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, received 4/8/2021, has been entered. 

Allowable Subject Matter
Claims 1-7, 9-15, 21 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, especially closest prior art reference Lee et al. (US Pub. No. 2005/0035391 A1), fails to teach or suggest the method comprising forming a fin spacer on a sidewall of the protruding semiconductor fin and epitaxially growing an epitaxy semiconductor region from the recess, wherein the epitaxy semiconductor region expands laterally to contact a sidewall of the protruding dielectric fin, wherein the epitaxy semiconductor region is laterally grown to have a portion overlapping a portion of the fin spacer, as recited in claim 1; or the method comprising forming a first dielectric layer comprising sidewall portions over and connected to opposite ends of a bottom portion; recessing the sidewall portions and forming a silicide region on the first epitaxy semiconductor region, wherein at a time the silicide region is formed, an entirety of the first 
Dependent claims 2-7, 9-10, 12-15 and 23-27 are allowable because of their dependence on one of allowable independent claims 1, 11 or 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/13/2021